Order                                                                                     Michigan Supreme Court
                                                                                                Lansing, Michigan

  July 24, 2007                                                                                       Clifford W. Taylor,
                                                                                                              Chief Justice

                                                                                                    Michael F. Cavanagh
                                                                                                    Elizabeth A. Weaver
                                                                                                           Marilyn Kelly
  134382                                                                                              Maura D. Corrigan
                                                                                                    Robert P. Young, Jr.
                                                                                                    Stephen J. Markman,
                                                                                                                   Justices
  IN THE MATTER OF:
  HON. WILLIAM C. HULTGREN
  JUDGE 19th DISTRICT COURT
  BEFORE THE JUDICIAL TENURE COMMISSION,
  ____________________________________________

        On order of the Court, the request by the Judicial Tenure Commission for
  appointment of a master is considered and Honorable Norma Y. Dotson-Sales is
  appointed Master to hear Formal Complaint No. 82.




                        I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                  foregoing is a true and complete copy of the order entered at the direction of the Court.
                        July 24, 2007                       _________________________________________
                                                                            Clerk